Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 Response to Arguments
Applicant's arguments filed on 02/15/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1, 8, and 15 that the combination of Abenaim, Das, and Jones prior art, does not teach the limitation of “
wherein the integrated device die is configured to transmit the processed signals to an external device by way of the contact pads; and 
wherein the package substrate is configured such that the processed signals transferred between the integrated device die and the external device are transferred through the contact pads without being transferred along a through-mold via (TMV) (as claimed in claim 1);
wherein the integrated device die is configured to transmit the processed signals to an external device by way of the contact pads, 
all processed signals that are transferred between the integrated device die and the external device are transferred through the contact pads on the first side of the package substrate (as claimed in claim 8);
wherein the integrated device package is electrically connected to the electrical connector through the sensor substrate (as claimed in claim 15).” 
In response to this argument, the Examiner directs the applicant’s attention to the combination of Abenaim, Das, and Jones prior art, which teaches wherein the integrated device die (418) is configured to transmit the processed signals to an external device (304) by way of the contact pads (note: Abenaim teaches the electronic circuitry 418 is disposed below the shielding element 416 and is configured to process the analog signals generated by the photodetector array 404 of sensor assembly 306 and digital signals output from the electronic circuitry 418 provided to the second/package substrate 408 through other channels of the first coupling element 420. Digital signals routed to the second/package substrate 408 through the first coupling element 420 further routed through the second/package substrate 408, the second coupling element 410, and the second interconnection layer 414 to the external device/substrate 304, which is configured to route the digital signals to digital processing components.  From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element that is disposed between integrated device die (418) and  sensor assembly (306) necessarily requires to have the claimed “contact pads” to perform the claimed/disclosed functions) (see Abenaim, Fig.4 as shown below and ¶ [0057]- ¶ [0064]); and  
The first embodiments of Abenaim Fig.4 is silent upon explicitly disclosing wherein the package substrate is configured such that the processed signals transferred between the integrated device die and the external device are transferred through the contact pads without being transferred along a through-mold via (TMV).  
However, the second embodiments of Abenaim  Figs.9-12 teaches wherein the package substrate (408) is configured such that the processed signals transferred between the integrated device die (418) and the external device (304) are transferred through the contact pads without being transferred along a through-mold via (TMV) (see Abenaim, Figs.9-12 and ¶ [0073]- ¶ [0076]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of the first embodiments of Abenaim Fig.4 and the second embodiments of Abenaim  Figs.9-12 to enable the processed signals transferred between the integrated device die (418) and the external device (304) to be transferred through the contact pads without being transferred along a through-mold via (TMV) step of the first embodiments of Abenaim Fig.4 to be performed according to the teachings of second embodiments of Abenaim  Figs.9-12 because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processed signals transferred between the integrated device die (418) and the external device (304) to be transferred through the contact pads without being transferred along a through-mold via (TMV) step of first embodiments of 
wherein the package substrate (408) is configured such that all processed signals that are transferred between the integrated device die (418) and the external device (304) are transferred through the contact pads on the first side of the package substrate (408) (see Abenaim, Fig.4 as shown below and ¶ [0057]- ¶ [0064]).
In addition, the cross-sectional structure of a package substrate having a plurality of contact pads on a first side of the package substrate were known in order to electrically connect a plurality of device to each other. 
For support see Das, which teaches the cross-sectional structure of a package substrate (120) having a plurality of contact pads (122) on a first side of the package substrate (120) (see Das, Figs.1 and 3 as shown below).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and Das to replace the Abenaim package substrate 408 (e.g., a printed circuit board) with Das package substrate 120 (e.g., a printed circuit board) known to electrically connect a plurality of device to each other, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
wherein the integrated device package (308) is electrically connected to the electrical connector (406) through the sensor substrate (404) (note: Abenaim teaches the electronic circuitry 418 is disposed below the shielding element 416 and is configured to process the analog signals generated by the photodetector array 404 of sensor assembly 306 and digital signals output from the electronic circuitry 418 provided to the second/package substrate 408 through other channels of the first coupling element 420. Digital signals routed to the second/package substrate 408 through the first coupling element 420 further routed through the second/package substrate 408, the second coupling element 410, and the second interconnection layer 414 to the external device/substrate 304, which is configured to route the digital signals to digital processing components.  From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element including an electrical connector 406 that is disposed between integrated device die (418) and  sensor substrate (404) necessarily requires the integrated device package (308) to be electrically connected to the electrical connector (406) through the sensor substrate (404)) (see Abenaim, Fig.4 as shown below and ¶ [0057]- ¶ [0064]).  
In addition, before effective filing date of the claimed invention the disclosed the integrated device package were known to electrically connected to the electrical connector through the sensor substrate were known in order to electrically connect a plurality of device to each other. 
For support see Das, which teaches wherein the integrated device package (130) is electrically connected to the electrical connector (321) through the sensor substrate (310) (see Das, Fig.3 as shown below).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and Das to enable the integrated device package (130) to be electrically connected to the 321) through the sensor substrate (310) as taught by Das in order to electrically connect a plurality of device to each other (see Das, Fig.3 as shown below).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abenaim et al. (U.S. 2017/0307766 A1, hereinafter refer to Abenaim) in view of Das et al. (U.S. 2018/0102470 A1, hereinafter refer to Das) and Jones (U.S. 2008/0112150 A1, hereinafter refer to Jones).
Regarding Claim 1: Abenaim discloses an integrated device package (see Abenaim, Fig.4 as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    466
    973
    media_image1.png
    Greyscale

408/printed circuit board or other routing element) having a plurality of contact pads on a first side of the package substrate (408), the plurality of contact pads configured to electrically connect to a sensor assembly (306) (note: the photodetector array 404 are configured to detect luminescent photons impinging thereon to generate electrical charge. The electrical charge is periodically sampled to generate an analog signal, which is provided to the electronics sub-assembly 308. The electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element necessarily requires to have the claimed “contact pads” to perform the claimed/disclosed functions) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]); 
a radiation shield (416) attached to a second side of the package substrate (408), the first side opposite the second side (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]);
an integrated device die (418) attached to the radiation shield (416), the integrated device die (418) comprising sensitive active electronic circuitry in a sensitive active region of the integrated device die (418) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]), 
wherein the integrated device die (418) is configured to process signals transmitted to the integrated device die (418) from the sensor assembly (306) by way of the contact pads, and wherein the integrated device die (418) is configured to transmit 304) by way of the contact pads (note: Abenaim teaches the electronic circuitry 418 is disposed below the shielding element 416 and is configured to process the analog signals generated by the photodetector array 404 of sensor assembly 306 and digital signals output from the electronic circuitry 418 provided to the second/package substrate 408 through other channels of the first coupling element 420. Digital signals routed to the second/package substrate 408 through the first coupling element 420 further routed through the second/package substrate 408, the second coupling element 410, and the second interconnection layer 414 to the external device/substrate 304, which is configured to route the digital signals to digital processing components.  From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element that is disposed between integrated device die (418) and  sensor assembly (306) necessarily requires to have the claimed “contact pads” to perform the claimed/disclosed functions) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]); and  
a molding compound (412) over the integrated device die (418) and the radiation shield (316) (see Abenaim, Fig.4 as shown above and  ¶ [0065]).
The first embodiments of Abenaim Fig.4 is silent upon explicitly disclosing wherein the package substrate is configured such that the processed signals transferred between the integrated device die and the external device are transferred through the contact pads without being transferred along a through-mold via (TMV).  
408) is configured such that the processed signals transferred between the integrated device die (418) and the external device (304) are transferred through the contact pads without being transferred along a through-mold via (TMV) (see Abenaim, Figs.9-12 and ¶ [0073]- ¶ [0076]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of the first embodiments of Abenaim Fig.4 and the second embodiments of Abenaim  Figs.9-12 to enable the processed signals transferred between the integrated device die (418) and the external device (304) to be transferred through the contact pads without being transferred along a through-mold via (TMV) step of the first embodiments of Abenaim Fig.4 to be performed according to the teachings of second embodiments of Abenaim  Figs.9-12 because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processed signals transferred between the integrated device die (418) and the external device (304) to be transferred through the contact pads without being transferred along a through-mold via (TMV) step of first embodiments of Abenaim Fig.4 and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
In addition, the cross-sectional structure of a package substrate having a plurality of contact pads on a first side of the package substrate were known in order to electrically connect a plurality of device to each other. 
120) having a plurality of contact pads (122) on a first side of the package substrate (120) (see Das, Figs.1 and 3 as shown below).

    PNG
    media_image2.png
    391
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    290
    639
    media_image3.png
    Greyscale


The modification of Abenaim is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,
an integrated device die attached to the radiation shield by way of a second adhesive.
Before effective filing date of the claimed invention the disclosed radiation shield were known to be attached to the package substrate and the integrated device die by way of adhesive layers in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components.
For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown below and ¶ [0037]- ¶ [0040]). 

    PNG
    media_image4.png
    220
    550
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim, Das, and Jones to enable radiation shield (221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
Regarding Claim 2: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Das, and Jones further teaches wherein no electrical connectors extend from the package substrate (408) through the molding compound (412) to an exterior surface of the molding compound (412) (see Abenaim, Figs.9-12 and ¶ [0073]- ¶ [0076]). 
Regarding Claim 3: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Das, and Jones further teaches wherein the integrated device die (418) is connected to the package substrate (408) by one or more bonding wires (420
Regarding Claim 4: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Das, and Jones further teaches wherein an element (1502/1504) mounted to the integrated device die (418), the element (1502/1504) comprising a second integrated device die (1502) (see Abenaim, Fig.15 and ¶ [0080]- ¶ [0081]).
Regarding Claim 5: Abenaim as modified teaches an integrated device package as set forth in claim 4 as above. The combination of Abenaim, Das, and Jones further teaches wherein an element (1502/1504) mounted to the integrated device die (418), wherein the element (1502/1504) comprises a second radiation shield (1502/note, the second element 1502 functions as a radiation shield for the integrated device die 418) mounted to a spacer (1504) opposite the integrated device die (418), the radiation shield (416) positioned to shield a first side of the integrated device die (418) from electromagnetic radiation, the second radiation shield (1502) positioned to shield a second side of the integrated device die (418) from electromagnetic radiation, the first side opposite the second side (see Abenaim, Fig.15).
Regarding Claim 6: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Das, and Jones further teaches wherein a mounting structure (1504) over the integrated device die (418), the mounting structure (1504) comprising a film (see Abenaim, Fig.15 and ¶ [0081]).
Regarding Claim 7: Abenaim as modified teaches an integrated device package as set forth in claim 1 as above. The combination of Abenaim, Das, and Jones further teaches wherein the package substrate (120) comprises an insulating substrate with conductive routing traces, the conductive routing traces electrically connecting the 122) with corresponding bond pads (121) on the second side of the package substrate (120) (see Das, Fig.1 as shown above).
Regarding Claim 8: Abenaim discloses an integrated device package (see Abenaim, Fig.4 as shown above and ¶ [0001]) comprising: 
a package substrate (408) comprising an insulating substrate with conductive routing traces (note: 408/ printed circuit board or other routing element necessarily includes a an insulating substrate with conductive routing traces to function as printed circuit board or other routing element), the package substrate (408) having a plurality of contact pads on a first side of the package substrate (408), the plurality of contact pads configured to electrically connect to a sensor assembly (306) (note: the photodetector array 404 are configured to detect luminescent photons impinging thereon to generate electrical charge. The electrical charge is periodically sampled to generate an analog signal, which is provided to the electronics sub-assembly 308. The electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element necessarily requires to have the claimed “contact pads” to perform the claimed/disclosed functions) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]);
a radiation shield (416) attached to a second side of the package substrate (408), the first side opposite the second side (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0062]); and 
418) attached to the radiation shield (416), the integrated device die (418) comprising sensitive active electronic circuitry in a sensitive active region of the integrated device die (418) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]), 
wherein the integrated device die (418) is configured to process signals transmitted to the integrated device die (418) from the sensor assembly (306) by way of the contact pads, and wherein the integrated device die (418) is configured to transmit the processed signals to an external device (304) by way of the contact pads (note: Abenaim teaches the electronic circuitry 418 is disposed below the shielding element 416 and is configured to process the analog signals generated by the photodetector array 404 of sensor assembly 306 and digital signals output from the electronic circuitry 418 provided to the second/package substrate 408 through other channels of the first coupling element 420. Digital signals routed to the second/package substrate 408 through the first coupling element 420 further routed through the second/package substrate 408, the second coupling element 410, and the second interconnection layer 414 to the external device/substrate 304, which is configured to route the digital signals to digital processing components.  From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element that is disposed between integrated device die (418) and  sensor assembly (306) necessarily requires to have the claimed “contact pads” to perform the claimed/disclosed functions) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]), 
408) is configured such that all processed signals that are transferred between the integrated device die (418) and the external device (304) are transferred through the contact pads on the first side of the package substrate (408) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]). 
In addition, the cross-sectional structure of a package substrate having a plurality of contact pads on a first side of the package substrate were known in order to electrically connect a plurality of device to each other. 
For support see Das, which teaches the cross-sectional structure of a package substrate (120) having a plurality of contact pads (122) on a first side of the package substrate (120) (see Das, Figs.1 and 3 as shown above);
wherein a package substrate (120) comprising an insulating substrate with conductive routing traces (123/124/125/126) (see Das, Figs.1 and 3 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and Das to replace the Abenaim package substrate 408 (e.g., a printed circuit board) with Das package substrate 120 (e.g., a printed circuit board) known to electrically connect a plurality of device to each other, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
The modification of Abenaim is silent upon explicitly disclosing wherein a radiation shield attached to a second side of the package substrate by way of a first adhesive,
an integrated device die attached to the radiation shield by way of a second adhesive.

For support see Jones, which teaches wherein a radiation shield (221) attached to a second side of the package substrate (240) by way of a first adhesive (281) (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]),
an integrated device die (241) attached to the radiation shield (221) by way of a second adhesive (282) (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim, Das, and Jones to enable radiation shield (221) to be attached to the package substrate (240) and the integrated device die (241) by way of adhesive layers (281/282) as taught by Jones in order to improve the bonding strength between radiation shield and the package substrate and/or the integrated device die and facilitate heat conduction away from the components (see Jones, Fig.2 as shown above and ¶ [0037]- ¶ [0040]).
Regarding Claim 9: Abenaim as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Abenaim, Das, and Jones further teaches wherein a molding compound (412) over the integrated device die (418) and the radiation shield (416) (see Abenaim, Fig.4 as shown above).
Regarding Claim 10: Abenaim as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Abenaim, Das, and Jones 304/414/410) mounted to the package substrate (408) to define a cavity in which the integrated device die (418) and the radiation shield (416) are disposed (see Abenaim, Fig.4 as shown above).
Regarding Claim 11: Abenaim as modified teaches an integrated device package as set forth in claim 8 as above. The combination of Abenaim, Das, and Jones further teaches wherein an element (1502/1504) mounted to the integrated device die (418) (see Abenaim, Fig.15).
Regarding Claim 12: Abenaim as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Abenaim, Das, and Jones further teaches wherein the element (1502/1504) comprises a second radiation shield (1502/1504) (note: element 1502/1504 function as a radiation shield for the integrated device die 418 for any radiation exposed at the second side surface of integrated device die 418) (see Abenaim, Fig.15).
Regarding Claim 13: Abenaim as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Abenaim, Das, and Jones further teaches wherein the element (1502/1504) comprises a second integrated device die (1502) (see Abenaim, Fig.15).
Regarding Claim 14: Abenaim as modified teaches an integrated device package as set forth in claim 11 as above. The combination of Abenaim, Das, and Jones further teaches wherein the element (1502/1504) comprises a spacer (1504), the integrated device package further comprising a second integrated device die (1502) mounted to the spacer (1504.
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abenaim et al. (U.S. 2017/0307766 A1, hereinafter refer to Abenaim) in view of Das et al. (U.S. 2018/0102470 A1, hereinafter refer to Das).
Regarding Claim 15: Abenaim discloses an sensor module (see Abenaim, Fig.4 as shown above and ¶ [0001]) comprising: 
an integrated device package (308) comprising an integrated device die (418) and a radiation shield (416) (see Abenaim, Fig.4 as shown above); 
a sensor assembly (306) comprising a sensor substrate (404) and a sensor die (402) mounted to a front side of the sensor substrate (404) (see Abenaim, Fig.4 as shown above); and 
an electrical connector (406) on a back side of the sensor substrate (404), the electrical connector (406) configured to electrically connect to an external device (304), wherein the integrated device package (308) is electrically connected to the electrical connector (406) through the sensor substrate (404) (note: Abenaim teaches the electronic circuitry 418 is disposed below the shielding element 416 and is configured to process the analog signals generated by the photodetector array 404 of sensor assembly 306 and digital signals output from the electronic circuitry 418 provided to the second/package substrate 408 through other channels of the first coupling element 420. Digital signals routed to the second/package substrate 408 through the first coupling element 420 further routed through the second/package substrate 408, the second coupling element 410, and the second interconnection layer 414 to the external device/substrate 304, which is configured to route the digital signals to digital processing components.  From the above disclosure of Abenaim, ordinary skill in the art recognize that the package substrate 408/printed circuit board or other routing element including an electrical connector 406 that is disposed between integrated device die (418) and  sensor substrate (404) necessarily requires the integrated device package (308) to be electrically connected to the electrical connector (406) through the sensor substrate (404)) (see Abenaim, Fig.4 as shown above and ¶ [0057]- ¶ [0064]).  
In addition, before effective filing date of the claimed invention the disclosed the integrated device package were known to electrically connected to the electrical connector through the sensor substrate were known in order to electrically connect a plurality of device to each other. 
For support see Das, which teaches wherein the integrated device package (130) is electrically connected to the electrical connector (321) through the sensor substrate (310) (see Das, Fig.3 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Abenaim and Das to enable the integrated device package (130) to be electrically connected to the electrical connector (321) through the sensor substrate (310) as taught by Das in order to electrically connect a plurality of device to each other (see Das, Fig.3 as shown above). 
Regarding Claim 16: Abenaim as modified teaches a sensor module as set forth in claim 15 as above. The combination of Abenaim and Das further teaches wherein the integrated device package (308) comprises a package substrate (408) having a first 418) and radiation shield (416) disposed on the second side of the package substrate (408), wherein contact pads on the first side of the package substrate (408) are physically and electrically connected to contact pads on a back side of the sensor substrate (404) (see Abenaim, Fig.4 as shown above and ¶ [0059]- ¶ [0062]).
Regarding Claim 17: Abenaim as modified teaches a sensor module as set forth in claim 16 as above. The combination of Abenaim and Das further teaches wherein the integrated device die (418) is wire (420) bonded to the package substrate (408) by bonding wires (420) (see Abenaim, Fig.4 as shown above).
Regarding Claim 19: Abenaim as modified teaches a sensor module as set forth in claim 15 as above. The combination of Abenaim and Das further teaches wherein a molding compound (412) over the integrated device die (418) and the radiation shield (416) (see Abenaim, Fig.4 as shown above).
Regarding Claim 20: Abenaim as modified teaches a sensor module as set forth in claim 15 as above. The combination of Abenaim and Das further teaches wherein a package lid (410/414/304) mounted to the package substrate (408) to define a cavity in which the integrated device die (418) and the radiation shield (416) are disposed (see Abenaim, Fig.4 as shown above). 
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896